Title: To James Madison from Stephen Cathalan, 18 August 1803
From: Cathalan, Stephen
To: Madison, James


					
						Sir,
						Marseilles the 18th. August 1803.
					
					I have the honor of Confirming you my last Respects of the 13th. & 21st. July ulto.
					This is to advise you that I have received my Exequatur Signed by the first Consul at Brussells on the 3d. Thermidor (22d. July ulto.) as pr. Copy here inclosed.
					I am, Then at last duly acknowledged by this Government as Commercial Agent of the U. States; I beg you to be Assured that I Will Continue in the Strict Performance of my duties and in the Execution of the laws of the Und. States.  In haste I have the honor to be With the greatest Respect Sir, Your most Obedient Humble Servant
					
						Stephen Cathalan Junr.
					
					
						I beg you to deliver the inclosed for the President.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
